Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-10-2002

Casseus v. Kessler Inst
Precedential or Non-Precedential: Non-Precedential

Docket No. 01-3219




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Casseus v. Kessler Inst" (2002). 2002 Decisions. Paper 341.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/341


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT
                           __________

                          No. 01-3219
                           __________

                        EDOUARD CASSEUS,
                                              Appellant

                                  v.

              KESSLER INSTITUTE OF REHABILITATION
                           __________

        ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW JERSEY
                   D.C. Civil No. 00-cv-04252
     District Judge: The Honorable Dickinson R. Debevoise
                           __________

           Submitted Under Third Circuit LAR 34.1(a)
                          June 6, 2002
                           __________

      Before: SLOVITER, NYGAARD and BARRY, Circuit Judges

                (Opinion Filed:   June 7, 2002)
                          ____________

                      OPINION OF THE COURT
                          ____________


BARRY, Circuit Judge
     Edouard J. Casseus appeals the District Court’s grant of summary judgment to the
Kessler Institute of Rehabilitation, Inc. ("Kessler") on his claim of discrimination under
Title VII of the Civil Rights Act of 1964 ("Title VII), the New Jersey Law Against
Discrimination ("LAD"), and the Age Discrimination and Employment Act ("ADEA").
We exercise appellate jurisdiction pursuant to 28 U.S.C. 1291. After reviewing the
record in this case, we are satisfied that the District Court correctly granted summary
judgment and, accordingly, we will affirm.

                               I.
     The parties are familiar with the facts of this case. As a result, we will provide
only a brief summary of those facts at the outset and will incorporate additional facts as
they are relevant to our discussion of the issues.
     Appellant Casseus, a male of Haitian descent, was 44 years of age at the time his
complaint was filed. Casseus alleged that Kessler discriminated against him based on his
sex, age, and national origin by failing to twice hire him for the position of Food Service
Supervisor.    In October, 1997, Casseus filed complaints with New Jersey’s Division on
Civil Rights ("DCR") and with the Equal Employment Opportunity Commission
("EEOC"). On February 4, 2000, the DCR, which had investigated Casseus’s claims,
issued a Finding of No Probable Cause with respect to the LAD claim. Detailing its
investigation, the DCR reported finding insufficient evidence to support Casseus’s
allegations. Rather, it found evidence corroborating Kessler’s claim that those hired for
the position in question were better qualified than was Casseus. On June 1, 2000, the
EEOC also dismissed Casseus’s complaint with respect to the Title VII and ADEA
claims, finding insufficient evidence of a violation by Kessler, and issued a "right to sue"
letter.
     Casseus filed a complaint in the United States District Court for the District of
New Jersey, seeking relief under Title VII, the LAD, and the ADEA. Kessler moved for
summary judgment and Casseus moved for relief under Fed. R. Civ. Proc. 56(f). On July
11, 2001, the District Court granted Kessler’s motion and denied Casseus’s request for
Rule 56(f) relief. This appeal followed.
                               II.
     The District Court did not err in granting summary judgment to Kessler. As is
well understood, summary judgment is granted when "no genuine issue [exists] as to any
material fact and [when] the moving party is entitled to a judgment as a matter of law."
Fed. R. Civ. Proc. 56(c). Facts and reasonable inferences therefrom are viewed in the
light most favorable to the non-moving party. Reitz v. County of Bucks, 125 F.3d 139,
143 (3d Cir. 1997).
     The shifting burdens in employment discrimination cases are also well
understood. Under McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05 (1973),
and its progeny, a plaintiff must set forth a prima facie case of discrimination. If he or
she does so, the burden shifts to the defendant employer to articulate a non-
discriminatory reason for an adverse employment decision. If the employer does so, then
the plaintiff must show that the proffered reason was, in fact, a pretext for discrimination.
     Here, Casseus satisfied his burden of showing a prima facie case of
discrimination, i.e., he was a member of a protected class, he was qualified for the
position at issue, he was nevertheless not hired, and members outside the protected class
were hired, i.e. non-Haitian females under forty. Keller v. Orix Credit Alliance, Inc., 130
F.3d 1101, 1108 (3d Cir. 1997). In response to the prima facie showing, Kessler met its
burden of articulating a legitimate, non-discriminatory reason for not hiring Casseus.
Texas Dep’t of Community Affairs v. Burdine, 450 U.S. 248, 254-55 (1981). In
particular, Kessler proffered evidence from the individual who interviewed the
candidates that other candidates were more qualified than was Casseus.
     At this point, the burden of production fell on Casseus to "cast sufficient doubt
upon the employer’s proffered reasons to permit a reasonable factfinder to conclude that
the reasons are incredible." Sheridan v. E.I. DuPont de Nemours & Co., 100 F.3d 1061,
1072 (3d Cir. 1996) (en banc). This Casseus did not do.
     The District Court pointed out the flaws in Casseus’s suggestions as to why
Kessler’s reason was pretextual. Casseus claimed that Kessler has never interviewed or
hired an individual of Haitian descent. He did not, however, demonstrate that any such
individual had ever applied to Kessler. For the same reason, Casseus’s claim that no one
over the age of 40 had been hired as a supervisor fails: he did not demonstrate that any
qualified person in that age group had ever applied for such a position. Moreover,
Casseus does not dispute Kessler’s claim that two of the three supervisors at Kessler in
1997 were older than Casseus, that all of the supervisors were African American, and
that one of the supervisors in 1997 was male. The District Court so found. Finally, a
review of the record leaves no doubt that the candidate initially hired for the position in
question -- and the candidate subsequently hired when the supervisory slot again opened
up -- was better qualified than was Casseus. Accordingly, Casseus has not shown that
Kessler’s proffered reason for not hiring him was pretextual.

                               III.
     The District Court denied Casseus’s motion under Federal Rule of Civil
Procedure 56(f), which provides that:
                    Should it appear from the affidavits of a party opposing the
          motion that the party cannot for reasons stated present by
          affidavit facts essential to justify the party’s opposition, the
          court may refuse the application for judgment or may order a
          continuance to permit affidavits to be obtained or depositions
          to be taken or discovery to be had or may make such other
          order as is just.

There was no error in denying the motion. First, there is no assertion in the record that
Casseus was unable to present facts essential to his claim. Second, as the District Court
found, the information which Casseus sought leave to ascertain did not bear on what the
evidence revealed and why he was not hired: Casseus was not offered the supervisory
position because the two successful candidates had superior credentials. Further
discovery was unnecessary, and the District Court correctly denied Rule 56(f) relief.

                               IV.
     We will affirm the District Court’s order of July 11, 2001.

                              FOR THE COURT:

                               /s/ Maryanne Trump Barry ________________
                              Circuit Judge